— Appeal by the defendant from a judgment of the Supreme Court, Queens County (Rotker, J.), rendered September 9, 1987, convicting him of robbery in the second degree, upon his plea of guilty, and imposing sentence. The appeal brings up for review the denial, after a hearing, of those branches of the defendant’s omnibus motion which were to suppress statements made by him to law enforcement officials and identification evidence.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contentions, the testimony adduced at the pretrial suppression hearing demonstrated that the police obtained the consent of the defendant’s brother, who lived with the defendant, prior to entering the apartment in which the defendant resided. More specifically, the record reveals, and the hearing court so found, that after knocking on the door of the defendant’s apartment, the police were greeted by the defendant’s brother, who consented to their request that they be permitted to enter the apartment. Thereafter, when the officers asked where the defendant could be *546found, the defendant’s brother knocked on a nearby bedroom door, which was opened by the defendant himself. The defendant was then identified by an officer who had observed the defendant flee from an automobile which had been involved in a robbery the day before. Accordingly, having obtained consent prior to the warrantless entry into the apartment, the police cannot be said to have violated the precepts of Payton v New York (445 US 573; see, People v Cristobal, 136 AD2d 558, 559). Although the defendant contends that the court erred in crediting the testimony of the police officers over his own testimony and that of his family members, the credibility of the witnesses presented an issue for the hearing court’s resolution, the determination of which we find no reason to disturb on the record before us (see, e.g., People v Prochilo, 41 NY2d 759; People v Hughes, 138 AD2d 523; People v Cristobal, supra). Kooper, J. P., Spatt, Harwood and Rosenblatt, JJ., concur.